 
 
I 
108th CONGRESS
2d Session
H. R. 5176 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Ms. DeGette introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Rocky Mountain Arsenal National Wildlife Refuge Act of 1992 to rename the Rocky Mountain Arsenal National Wildlife Refuge as the Pat Schroeder National Wildlife Refuge. 
 
 
1.Designation of Pat Schroeder National Wildlife Refuge 
(a)Rocky Mountain Arsenal National Wildlife RefugeThe Rocky Mountain Arsenal National Wildlife Refuge Act of 1992 (Public Law 102–402; 16 U.S.C. 668dd note) is amended— 
(1)in section 1(b)(2), by striking Rocky Mountain Arsenal and inserting Pat Schroeder; and 
(2)in section 4— 
(A)in the heading, by striking Rocky Mountain Arsenal and inserting Pat Schroeder; and 
(B)in subsection (a), by striking Rocky Mountain Arsenal and inserting Pat Schroeder.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Rocky Mountain Arsenal National Wildlife Refuge shall be deemed to be a reference to the Pat Schroeder National Wildlife Refuge. 
 
